Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on July 8th, 2019.  Claims 1 to 12 are pending and examined below.

Drawings
The drawings are objected to because figure 2, element S140 appears to have a typo ("VWITH").  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
¶[0003] refers to “double-park”, which should be changed to a noun to make the sentence grammatical.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process involving observation ("receive an image") and evaluation ("direction corresponding to code information"). This judicial exception is not integrated into a practical application because the apparatus recites the steps of the mental process itself and does not include a practical application beyond the mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (controller and code information) are recited generically and at a high-level.


Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, claims 1 to 6 are directed to a machine and claims 7 to 12 are directed to a method.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong A: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, claims 1 to 12 recite an abstract idea.  Specifically, claims 1 to 12 recite the same mental process that any driver has while reading and following road signs.
Step 2A, prong B: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements are a camera, controller, and code information.  The practical application is the avoidance or resolution of double-parking.  These additional elements do not integrate the judicial exception into the practical application because the apparatus and method claims merely recite the steps of the mental process itself.  The additional elements are abstract and are not given any physical form or connection that integrates them into this practical application in particular.  For example, the nature of the 
Step 2B: Does the claim recite additional elements that amount to more significantly more than the judicial exception?
No, the additional elements are generic, recited at a high-level, and conventional to these kinds of applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 4, 7, and 9 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 4479487 B2), hereinafter known as Sato.
Regarding claim 1, Sato teaches an apparatus for controlling movement of a double-parked vehicle, the apparatus comprising
a camera configured to receive an image including code information (Sato, ¶[0027], “the QR code … is read by the vehicle-mounted camera”); and
a controller configured to control the double-parked vehicle to move in a direction corresponding to the code information in the image when the code information in the image received through the camera and prepared code information are identical with each other (Sato, ¶[0017], “In addition, it is also possible for the control information in the vehicle-mounted control device of the present invention to include a drive control command for controlling the drive of the actuator, and the operation control device may be configured to control the operation of the actuator based on the drive control command. With this configuration, it is possible to control the actuator with the latest and optimum control method only by reading the 2 dimensional image information without performing a dedicated command operation, thereby contributing to a comfortable drive.”; and Sato, ¶[0027], “Hereinafter, an in-vehicle control apparatus according to an embodiment of the present invention will be described with reference to the accompanying drawings. FIG. 1 is a diagram showing a concept of an in-vehicle control device, and FIG. 2 is an outline of a flow of internal processing executed by the vehicle application execution ECU 6 (FIG. 3, details will be described later). A QR code (2 dimensional image information of the present invention) displayed on a display device of a terminal device (a recording medium of the present invention) such as a 
Sato does not explicitly teach moving the vehicle in the direction given on the code, but it does teach a broader form, specifically a “drive control command” which includes the narrower concept of moving a vehicle in a particular direction.  It would have been obvious to a person having ordinary skill in the art to combine the control apparatus of Sato with direction-specific codes, because direction-specific codes are simply a narrower form of Sato’s “drive control commands” and are the simplest way to represent forward and backward movement commands.
Claim 7 is a different embodiment of claim 1, and as a result, it can be rejected by substantially the same arguments used to reject claim 1.
Regarding claim 3, Sato discloses an apparatus for controlling movement of a double-parked vehicle wherein
the image includes an image formed by photographing a screen of an external mobile terminal, on which the code information is displayed (Sato,  figure 2, which depicts a cellular phone with a QR code on the screen; and Sato ¶[0027], “Hereinafter, an in-vehicle control apparatus according to an embodiment of the present invention will be described 
Claim 9 is a different embodiment of claim 3, and as a result, it can be rejected by substantially the same arguments used to reject claim 3.
Regarding claim 4, Sato teaches an apparatus for controlling movement of a double-parked vehicle wherein
the controller is configured to control the double-parked vehicle to move in an opposite direction to a photograph direction of the camera (Sato, ¶[0017], “In addition, it is also possible for the control information in the vehicle-mounted control device of the present invention to include a drive control command for controlling the drive of the actuator, and the operation control device may be configured to control the operation of the actuator based on the drive control command. With this configuration, it is 
Sato does not explicitly teach moving the vehicle in the opposite direction, but it does teach a broader form, specifically a “drive control command” which includes the narrower concept of moving a vehicle in any particular direction.  It would have been obvious to a person having ordinary skill in the art to combine the control apparatus of Sato with direction-specific codes, because direction-specific codes are simply a narrower form of Sato’s “drive control commands” and are the simplest way to represent forward and backward movement commands.
Claim 10 is a different embodiment of claim 4, and as a result, it can be rejected by substantially the same arguments used to reject claim 4.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claims 1 and 7 above, and further in view of Lin et al. (US 20100082444 A1), hereinafter known as Lin.
Regarding claim 2, Sato does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the code information includes bar code information indicative of driver identification information of the double-parked vehicle.
However, Lin
the code information includes bar code information indicative of driver identification information of the vehicle (Lin, ¶[0228], “For example, the scanner 48 may be used to scan a barcode on a driver's license to input the customer's name as the order identifier.”).
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato with the bar code identification method of Lin, because driver’s licenses often have bar codes and are used to identify drivers and as such drivers would naturally carry this information with them as a means of identification when driving.
Claim 8 is a different embodiment of claim 2, and as a result, it can be rejected by substantially the same arguments used to reject claim 2.

Claims 5 to 6 and 11 to 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claims 1 and 7 above, and further in view of Miyake et al. (US 20110106365 A1), hereinafter known as Miyake.
Regarding claim 5, Sato does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the controller controls movement of the double-parked vehicle according to a change in a display size of the code information received through the camera (Miyake, ¶[0054], “Alternatively, the controller may control the display to change the display mode of the icon when the controller determines that a vehicle speed is equal to or larger than a first predetermined speed. The controller may control the display to restore the 
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato with the code display size changing method of Miyake, because changing the size of symbols to represent different data is common in the data science and visualization fields and the speed is a common quantity associated with movement.
Claim 11 is a different embodiment of claim 5, and as a result, it can be rejected by substantially the same arguments used to reject claim 5.
Regarding claim 5, Sato does not teach an apparatus for controlling movement of a double-parked vehicle wherein
the controller is configured to control the double-parked vehicle to move when a display size of the code information received through the camera becomes larger than a reference display size, and further configured to control the double-parked vehicle to stop when the display size of the code information received through the camera becomes smaller than the reference display size (Miyake, ¶[0054], “Alternatively, the controller may control the display to change the display mode of the icon when the controller determines that a vehicle speed is equal to or larger than a first predetermined speed. The controller may control the display to restore the display mode of the icon when the controller determines that the vehicle speed is equal to or smaller than a second predetermined speed after the display mode of the icon is changed. The second predetermined speed is smaller than the first predetermined speed. Further, the display mode of the icon may include a display size of the icon. The controls the display to enlarge the display size of the icon when the controller determines that the vehicle speed is equal to or larger than the first predetermined speed, and the controller controls the display to reduce the display size of the icon when the controller determines that the vehicle speed is equal to or smaller than the second predetermined speed after the display size of the icon is enlarged.”).
It would have been obvious to a person having ordinary skill in the art to combine the movement-controlling apparatus of Sato with the code display size changing method of Miyake
Claim 12 is a different embodiment of claim 6, and as a result, it can be rejected by substantially the same arguments used to reject claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nogami et al. (US 20120235805 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667